Citation Nr: 0421238	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury (claimed as arthritis of the right wrist).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1981, from October 1991 to April 1992, and from 
January to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
November 2001.  The case was subsequently remanded for 
additional evidentiary development.  That development has 
been undertaken, and the case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran had complaints of right wrist pain while in 
active military service, which have continued to the present.

2.  The evidence of record is in approximate balance as to 
whether the veteran's current right wrist disorder, diagnosed 
by bone scan as midcarpal arthritis, is related to the 
complaints of wrist pain in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his right 
wrist disorder, diagnosed as midcarpal arthritis, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In an October 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed February 2001 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim, and that SSOCs 
issued by the RO in January and April 2004 further clarified 
what the requirements are to establish service connection.  
The veteran and his representative responded to the RO's 
January 2004 SSOC with additional argument.  Further, the 
claims file reflects that the January 2004 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, following a 
Board remand for additional development in January 2003, the 
veteran and his representative indicated that there was no 
additional evidence to add to the claim.  However, ultimately 
a private medical statement dated in February 2004 was added 
to the record.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

The service medical records (SMRs) for the veteran's periods 
of service from September 1978 to October 1981 and from 
October 1991 to April 1992 are negative for any complaints, 
symptoms, treatment, or diagnosis indicative of a right wrist 
injury.  During the veteran's third period of service, from 
January to October 1997, the service medical records indicate 
that, when seen for evaluation following a procedure on his 
knee in September 1997, the veteran also complained of right 
wrist and hand pain.  He reported right hand pain in the 
wrist area that felt like a knot, and he said he could not 
write or close his fist.  The examiner noted that physical 
examination of the wrist was within normal limits.  The 
veteran had full range of motion, with good strength and 
development of the right wrist.  The veteran was released 
from active duty the following month; no separation 
examination is of record.

In October 1999, the veteran filed a compensation claim for a 
right hand disability, manifested by restricted motion, which 
he reported had been incurred in 1997.

The veteran was afforded a VA examination in March 2000, at 
which time he reported injuring his right hand in service and 
suffering residual pain over the volar surface of the hand.  
He reported that he was told that he had injured a bone in 
the wrist, and that electrodiagnostic studies were negative 
for carpal tunnel syndrome.  The veteran denied any symptoms 
of numbness in his hand.  Physical examination of the 
veteran's right wrist revealed range of motion on extension 
from 0 to 45 degrees; 0 to 80 degrees on flexion; 0 to 20 
degrees on radial deviation; and 0 to 40 degrees on ulnar 
deviation.  There was no specific tenderness to palpation 
over the volar aspect of the wrist but there was pain, 
particularly on extension.  The report of X-rays of the 
veteran's wrist revealed no fractures, dislocations, or other 
acute or chronic abnormalities.  The examiner concluded that 
the veteran had limited extension of the right wrist with 
probable tendonitis of the right wrist, due to an injury 
which the veteran stated had occurred during service.

Two buddy statements were provided in support of the 
veteran's claim, in which both recalled that the veteran had 
suffered right wrist pain in service.  Captain D.S. noted in 
a December 2000 statement that the veteran had served in his 
command during the period from December 1996 to January 1998, 
and that the veteran was seen for pain in his right hand 
while they were on overseas deployment.  He further stated 
that some sick slips and medical records were lost when the 
unit returned home.  Captain D.E.B. stated in January 2001 
that he had worked daily with the veteran on their overseas 
deployment, and was aware that the veteran suffered with pain 
in his right wrist, having medical appointments and taking 
prescribed medications.

A bone scan report from the Good Samaritan Hospital, dated in 
December 2000, indicates a history of arthritis in the right 
hand, with pain for 21/2 years.  An evaluation of the imaging 
indicated possible mild arthritis in the right wrist.  Later 
in December 2000, Dr. S. saw the veteran for follow-up, and 
noted that the bone scan did show a "hot spot" at what 
appeared to be the mid-carpal region.  The physician further 
noted that the bone scan findings were consistent with the 
veteran's report that his wrist really only hurt when he was 
"grabbing" things, which would spread the load across the 
wrist.  Dr. S stated that the bone scan was "probably 
sensitive," and was able to show an abnormality which "[w]e 
just aren't able to see . . . on plain X-ray."  He then 
confirmed that the diagnosis is mid-carpal arthritis.  He did 
not opine as to the etiology of the veteran's right hand 
and/or wrist condition.

The veteran presented testimony before the undersigned 
Veterans Law Judge in November 2001.  He testified that he 
was not sure how he had injured his right (major) hand, but 
had noticed that it was becoming more and more painful.  He 
stated that, when he was seen at the troop medical clinic, 
the doctor opined that it was most likely a bruised bone 
causing lack of blood flow.  He stated that he was seen 
thereafter by VA, at which time X-ray films of the right 
wrist showed nothing.  He stated that later he was seen by a 
private doctor, and at that time X-ray films showed evidence 
of arthritis.  The veteran denied any post-service trauma to 
the right wrist or hand.  

The veteran was afforded another VA examination in December 
2002.  He reported pain in the dorsal aspect of his right 
wrist and hand, which he said had begun developing seven 
years previously.  He could not recall any particular injury 
associated with the onset of his symptoms.  According to the 
veteran, his intermittent right wrist pain was primarily 
manifested when he attempted to write.  Clinical evaluation 
revealed essentially full range of motion of the right wrist 
and hand.  He had flexion to 90 degrees; extension to 85 
degrees; abduction to 20 degrees; adduction to 35 degrees; 
pronation to 85 degrees; and supination to 85 degrees.  Grip 
strength was 5/5 bilaterally and he had full motion in all 
fingers on both hands.  The examiner noted mild local 
tenderness overlying the third and fourth metacarpals at 
about the junction of the middle and proximal thirds.  There 
was no tenderness about the wrist itself and no apparent 
crepitation with wrist motion.

The examiner noted review of Dr. S's December 2000 report and 
the X-rays taken at that time, which revealed the possibility 
of mild arthritis at the intercarpal joints.  The VA X-ray 
films of March 2000 were reviewed, which were found to be 
essentially within normal limits.  The veteran reported that 
there were additional films of his right wrist and hand, 
taken in December 2002.  However, the examiner noted that 
they were not available for review.  A diagnosis of early 
degenerative arthritis of the right wrist, "suspected but 
not definitely established" was made.  The examiner 
indicated that since the veteran's diagnosis was "obscure" 
there was no "[definite] connection to a service activity."  
According to the examiner, a more conclusive statement might 
be made if the films from December 2002 were reviewed.  It 
was noted that "[i]t is possible that [the veteran] had some 
minor trauma to the wrist as the causative factor while he 
was in the service."

In October 2003, the VA examiner who had conducted the 
December 2002 examination provided an addendum to that 
report.  The examiner stated that X-ray films of the 
veteran's right wrist were taken in July 2003 and were 
reviewed and compared with the films taken in March 2000.  He 
concluded that none of the films showed evidence of arthritic 
change in the wrist area, and that currently he did not 
appear to have arthritis in his right wrist.  

In February 2004, Dr. S issued a second medical statement.  
The doctor stated that the veteran had been seen for an 
evaluation of right wrist pain in December 2000.  It was 
noted that the evaluation consisted of a medical history, 
physical examination, X-ray films, and a bone scan, based 
upon which a diagnosis of mild midcarpal osteoarthritis of 
the right wrist was made.  The doctor opined that, in most 
cases, this type of injury is related to trauma in this age 
group.  The doctor indicated that the veteran was being 
treated successfully with conservative measures, and opined 
that there was no question, based upon the veteran's 
examination and present studies, that the existence of 
midcarpal arthritis of the right wrist is established.  

III.  Pertinent Law and Regulations

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain chronic 
disabilities, to include arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003); 
See Savage v. Gober, 10 Vet. App. at 488, 495-496 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


IV.  Analysis

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, the SMRs document an isolated complaint of 
wrist pain in September 1997.  However, no specific right 
wrist or hand injury was noted, and no physical disability or 
limitation of motion of the right hand or wrist was shown or 
diagnosed at that time.  There were no further complaints or 
treatment in this regard for the remainder of the veteran's 
period of service.  Essentially, no chronic right hand/wrist 
disorder was documented during service.  The veteran has 
acknowledged that he cannot identify any specific trauma or 
injury to his wrist in service, but he has testified that the 
pain and limitation of function have continued since he was 
seen with his initial complaints in September 1997.  His 
buddy statements, from two Army officers who recalled his 
wrist pain in service, indicate an ongoing problem while on 
active duty deployment.

The matter of whether there is a currently manifested right 
wrist disability has resulted in mixed findings.  When 
examined by VA in March 2000, X-ray films of the veteran's 
wrist revealed no fractures, dislocations, or other acute or 
chronic abnormalities.  The examiner concluded the veteran 
had limited extension of the right wrist with probable 
tendonitis, due to an injury which the veteran states 
occurred during service.  When he was seen for a private bone 
scan conducted in December 2000, the radiologist noted that 
the imaging indicated possible mild arthritis in the right 
wrist.  When those findings were reviewed by a private 
doctor, Dr. S, later in December 2000, mid-carpal arthritis 
was diagnosed.  Two years later, a VA examination was 
conducted in December 2002, at which time the examiner noted 
review of Dr. S's December 2000 report and the X-ray films 
taken at that time, as well as review of VA X-ray films of 
March 2000.  Apparently, X-ray films of the right hand/wrist 
may have been taken in December 2002, but if so, these are 
not on file.  Accordingly, a diagnosis of early degenerative 
arthritis of the right wrist, "suspected but not definitely 
established" was made.

In light of the absence of any VA X-ray films of the right 
hand from December 2002, an addendum to the December 2002 
examination report was offered in October 2003.  VA X-ray 
films of the veteran's right wrist were taken in July 2003 
and were reviewed and compared with the films taken in March 
2000.  The examiner concluded that none of the films showed 
evidence of arthritic change in the wrist area, and that the 
veteran did not appear to have arthritis in his right wrist.  

Essentially, the record includes no evidence of any physical 
disability when the right wrist was examined in 2002, and X-
ray films taken by VA in 2000 and 2003 did not reveal the 
presence of any arthritis of the right wrist or hand.  The 
only indication of any actual physical disability of the 
right wrist was shown on the December 2000 bone scan, which 
is believed by Dr. S. to have shown mid-carpal arthritis.  
Dr. S also indicated that the bone scan was a more sensitive 
diagnostic tool, better able to show abnormality than the X-
rays.  In addition, Dr. S's 2004 statement indicates that the 
veteran is apparently under continuing treatment for 
arthritis.  In light of the conflicting and contradictory 
conclusions reached by VA and the veteran's private doctor, 
the Board concludes that a current disability of the right 
wrist, manifested by midcarpal arthritis, is currently shown.  

The veteran's claim for disability benefits was filed in 
October 1999, two years after separation.  The earliest 
diagnosis of right wrist arthritis was made in December 2000, 
more than three years following his last period of service.  
Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309 are not applicable to the claim, inasmuch as they do 
not present a basis, in and of themselves, for the 
establishment of service connection for arthritis.  

This is not an easy case.  The Board must acknowledge that no 
chronic disability of the wrist was shown during service, 
there was no record of an actual injury, and there was no 
clinical diagnosis of a wrist disorder made in service.  
However, the veteran has testified under oath that his right 
wrist pain began in service, and there is a record of his 
being seen for that complaint one month before his 
separation.  Two Army officers have supported his account of 
continuing wrist pain in service.  He has further testified 
that his wrist trouble has continued since then, and that he 
has sustained no post-service injury.  Thus, under 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, supra, the veteran has made a 
showing of continuity of symptomatology since his first 
complaints in service.  Laudably, he has conceded that he 
cannot recall or identify a specific incident in service 
which might have triggered his wrist problems, but the record 
reasonably supports his contention of in-service onset.

The December 2002 VA opinion reflects that a diagnosis of 
early degenerative arthritis of the right wrist, "suspected 
but not definitely established" was made.  The examiner 
indicated that, since the veteran's diagnosis was 
"obscure," there was no "[definite] connection to a 
service activity."  It was noted that "[i]t is possible 
that [the veteran] had some minor trauma to the wrist as the 
causative factor while he was in the service."  As pointed 
out in the Board's January 2003 remand, the use of the words 
"suspected" and "possible" makes the opinion merely 
speculative in nature, as to both the establishment of a 
diagnosis as well as a nexus to service.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may"also implies "may or may not" and is too 
speculative to establish medical nexus); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Moreover, subsequently,the 
same examiner added an addendum to his 2002 opinion in 2003, 
at which time he noted that X-ray films of the right 
wrist/hand were negative for any arthritic changes.

On the other hand, the Board, with the advantage of an 
overview of the entire record, can now see that the veteran's 
current right wrist disability has been diagnosed by a 
private orthopedic physician as midcarpal arthritis (which 
the Board notes was not shown by X-ray films taken in 2000 or 
2003), on the basis of a bone scan, which is noted to be a 
more sensitive test than X-rays.  Thus, we do not need to be 
critical of the findings by the VA physicians, who did not 
have the benefit of the bone scan findings, to accept the 
diagnosis of arthritis.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  
While the record does contain some negative evidence weighing 
against the veteran's claim, the Board believes the positive 
and negative evidence in this case to be in approximate 
balance.  Thus, without finding error in the RO's action, we 
will exercise our discretion to find that the evidence is in 
relative equipoise and conclude that service connection for a 
right wrist disorder, diagnosed as midcarpal arthritis, is in 
order. 

The Board appreciates the excellent and thorough presentation 
by the veteran's representative at the Travel Board hearing. 


ORDER

Service connection for a right wrist disorder, diagnosed as 
midcarpal arthritis, is granted.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



